Name: Commission Regulation (EEC) No 2490/85 of 2 September 1985 correcting Commission Regulation (EEC) No 2466/85 fixing the amount of aid for field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/6 Official Journal of the European Communities 3 . 9 . 85 COMMISSION REGULATION (EEC) No 2490/85 of 2 September 1985 correcting Commission Regulation (EEC) No 2466/85 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Whereas a check has revealed two errors in the Annex to the said Regulation ; whereas, therefore, the Regula ­ tion in question should be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2426/85 (4), and in particular Article 29 (2) thereof, Whereas Commission Regulation (EEC) No 2466/85 (*) fixed the amount of aid for peas, field beans and sweet lupins used in animal feed ; Article 7 The Annex to Regulation (EEC) No 2466/85 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7. (3) OJ No L 222, 20. 8 . 1984, p. 26 . (&lt;) OJ No L 230, 29 . 8 . 1985, p. 10 . (*) OJ No L 234, 31 . 8 . 1985, p. 33. 3 . 9 . 85 Official Journal of the European Communities No L 236/7 ANNEX ANNEX Amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 3 September 1985 : (ECU/100 kg) Month of identification Peas and field beans used Sweet lupinsin the Member States other than Greece in Greece September 1985 14,902 (') 14,821 (') 18,196 October 1985 1 5,082 (') 15,001 (') 18,196 November 1985 15,262 (') 15,181 (') 18,196 December 1985 15,442 (') 15,361 (') 18,196 January 1986 15,622 (') 15,541 (') 18,196 February 1986 15,802 (') 15,721 (') 18,196 March 1986 15,802 (') 15,721 0 18,196 (') In the event that the aid certificate includes the indication : 'The contract does not provide for any price adjustment in respect of the following quantity the amount of the aid shall be equal to 14,641 ECU per 100 kilograms in Greece or 14,722 ECU per 100 kilograms in the Member States other than Greece in respect of the quantity concerned.'